ORDER
PER CURIAM:
On December 8, 1998, the Court dismissed this appeal for lack of jurisdiction. On December 29,1998, the appellant, through counsel, filed a motion for reconsideration or, in the alternative, for a panel decision. The appellant argues that the July 8,1998, Board of Veterans’ Appeals decision is final and appealable to this Court.
Upon consideration of the foregoing, it is by the single judge
ORDERED that the appellant’s motion for reconsideration is DENIED. It is by the panel
ORDERED that the appellant’s motion for a panel decision is DENIED.